Mr. Justice Scott delivered the opinion of the Court: Complainant is a corporation existing under the laws of this State, and ivas assessed for the year 1874 on its tangible property and also on its capital stock, for the purposes of taxation. All the taxes levied upon its tangible property have been paid, but the object of the bill in this case is to” enjoin the collection of the taxes levied upon its capital stock, principally on the ground a tax on capital stock is a tax on tangible property, and Avhere both are assessed it is double taxation, and being in violation of the rule of uniformity prescribed by the constitution, it is said such taxes are illegal and void. The positions assumed are fully answered by the former decisions of this court on analogous questions. It Avill answer no good purpose to renew the discussion, and we content ourselves with making reference to former decisions for an expression of our views. Republic Life Ins. Co. v. Pollak, 75 Ill. 292; Porter v. Rockford, Rock Island and St. Louis R. R. Co. 76 id. 561. Prior to the act of 1875, no distinction was made in revenue cases between a corporation organized for manufacturing purposes and a railroad corporation. All such corporations were to be assessed in the same manner for taxation. The decree will be affirmed. Recree affirmed.